                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

BEDIVERE INSURANCE COMPANY,
                                                      CONSOLIDATED CASES
                    Plaintiff,

v.                                                    Case No. 18-cv-02371-DDC

BLUE CROSS AND BLUE SHIELD OF
KANSAS, INC., et al.,

                 Defendants.
_________________________________________

ALLIED WORLD SPECIALTY
INSURANCE COMPANY,

                    Plaintiff/Counter-Defendant

v.                                                    Case No. 18-cv-02515-DDC

BLUE CROSS AND BLUE SHIELD OF
KANSAS, INC.,

                    Defendant/Counter-Plaintiff,
                    Counter-Defendant.


                           AGREED PROTECTIVE ORDER

      The parties agree during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of these actions. They

agree certain categories of such information should be treated as confidential, protected

from disclosure outside this litigation, and used only for purposes of prosecuting or

defending this action and any appeals. The parties jointly request entry of a protective


                                           1
order to limit the disclosure, dissemination, and use of certain identified categories of

confidential information.

       The parties assert in support of their request that protection of the identified

categories of confidential information is necessary because the parties may produce

during the course of discovery documents and information containing confidential

business, financial, personal health data and/or other documents that are subject to

existing protective orders or other orders or rules prohibiting disclosure in the underlying

litigation, In re Blue Cross Blue Shield Antitrust Litigation, Master File No. 2:13-cv-

20000-RDP (N.D. Ala.) (the “Underlying Litigation”), and in Love v. Blue Cross Blue

Shield Assoc., Case No. 03-cv-21296 (S.D. Fla.) (the “Love Action”). The parties wish to

protect such information from disclosure, comply with existing court orders in those

cases, and provide for confidentiality protections consistent with the orders in those cases

in order to facilitate consensual production of any such documents in this case.

       This Agreed Protective Order is based on the District of Kansas Model Protective

Order. In general, the changes eliminate language that does not apply to the present case

and add protections for confidential health information and information protected by

orders issued by other courts. More specifically, to ensure compliance with the existing

protective orders in the Underlying Litigation and Love in the event that documents from

those cases are reproduced here, the parties have incorporated certain material provisions

from those orders into the District of Kansas’ Model Protective Order. In particular, the

parties have included three levels of confidentiality -- Confidential, Confidential --

                                             2
Attorneys’ Eyes Only, and Confidential -- Outside Counsel Only -- because the Qualified

Protective Order in the Underlying Litigation has these three levels and accordingly they

are necessary in this case to ensure compliance with that court order, should documents

from that litigation be reproduced here. The parties have also attached a copy of those

protective orders as Exhibit 1 through 4. For good cause shown under Fed. R. Civ. P.

26(c), the court grants the parties’ joint request and hereby enters the following Protective

Order:

         1.   Scope. All documents and materials produced in the course of discovery of

this case, including initial disclosures, responses to discovery requests, all deposition

testimony and exhibits, and information derived directly therefrom (hereinafter,

collectively, “documents”), are subject to this Order concerning Confidential

Information, Highly Confidential Information – Attorneys’ Eyes Only, and Highly

Confidential Information – Outside Counsel Only (collectively, “Confidential Materials”)

as set forth below. As there is a presumption in favor of open and public judicial

proceedings in the federal courts, this Order will be strictly construed in favor of public

disclosure and open proceedings wherever possible.          Discovery in this action may

involve the production of documents containing trade secrets, confidential business,

commercial or financial, information, and other information deemed confidential or

protected pursuant to federal or state statute, administrative order, or court order,

including but not limited to Confidential Health Information (as defined below) and other

documents or information designated confidential pursuant to protective orders in the

                                             3
Underlying Litigation and/or the Love Action and discovery in this action may otherwise

require disclosure of such information. This Order is subject to the Local Rules of this

District and the Federal Rules of Civil Procedure on matters of procedure and calculation

of time periods.

       2.     Definition of Confidential Information.            As used in this Order,

“Confidential Information” means information designated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” and is defined as information that the producing

party designates in good faith has been previously maintained in a confidential manner

and should be protected from disclosure and use outside the litigation because its

disclosure and use are restricted by statute or could potentially cause harm to the interests

of the disclosing party or nonparties. For purposes of this Order, the parties will limit

their designation of “Confidential Information” to the following categories of information

or documents:

       a.     information prohibited from disclosure by statute;

       b.     information that reveals trade secrets;

       c.     research, technical, commercial, or financial information that the party has

              maintained as confidential, or any otherwise confidential litigation-related

              information;

       d.     medical information concerning any individual (“Confidential Health

              Information”), including but not limited to “Protected Health Information”

              as that term is defined by the Standards for Privacy of Individually

                                             4
     Identifiable Health Information, 45 CFR parts 160 and 164, promulgated

     pursuant to the Health Insurance Portability and Accountability Act of 1996

     (see 45 C.F.R. §§ 164.501 and 160.103);

e.   personal identity information;

f.   income tax returns (including attached schedules and forms), W-2 forms

     and 1099 forms;

g.   personnel or employment records of a person who is not a party to the case;

h.   any document, transcript of witness testimony, or information in any form

     designated or marked “Confidential” by a party or third-party to the

     Underlying Litigation but who is not a party to this case (a “Non-Party

     Designating Entity”) and who made such Confidential designations

     pursuant to the Qualified Protective Order issued in the Underlying

     Litigation shall be treated as “Confidential Information” for purposes of

     this Order and such information shall not be disclosed except as in

     accordance with the Qualified Protective Order issued in the Underlying

     Litigation and with paragraph 12(b), below, except those documents which

     the Court in the Underlying Litigation has unsealed. Any such information

     produced    subject   to   this      Order   shall   bear   the   designation

     “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”; or

i.   any document, transcript of witness testimony, or information in any form

     designated or marked “Confidential” by a party or third-party to the Love

                                      5
             Action but who is not a party to this case (a “Non-Party Designating

             Entity”) and who made such Confidential designations pursuant to any

             protective order entered in the Love Action shall be treated as “Confidential

             Information” for purposes of this Order and shall not be disclosed except as

             in accordance with paragraph 12(b) below which is consistent with the

             protective order issued in the Love Action. Any such information produced

             subject to this Order shall bear the designation “CONFIDENTIAL –

             SUBJECT TO PROTECTIVE ORDER.”

      3.     Highly Confidential Information – Attorneys’ Eyes Only. As used in

this Order, “Highly Confidential Information – Attorneys’ Eyes Only” means:

      a.     information designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’

             EYES ONLY – SUBJECT TO PROTECTIVE ORDER” by the producing

             party that contains highly confidential business, commercial, research or

             financial information of any party or third party, of which the party

             reasonably believes to be so economically or competitively sensitive that it

             is more sensitive or strategic than Confidential Information and (i) it is the

             subject of reasonable efforts under the circumstances to maintain its

             secrecy; (ii) it is sufficiently valuable and secret to afford a potential or

             actual advantage over others; (iii) its disclosure to existing or potential

             business competitors or other persons or entities, would materially affect or

             threaten injury to the business, commercial or financial interests of such

                                            6
        party; or (iv) the disclosure of which would contravene an obligation of

        confidentiality to a third person or to a Court. Documents designated as

        “Highly Confidential -- Attorneys’ Eyes Only” may be shared only with

        those persons identified in paragraph 12(c), below.

     b. any information in any form designated or marked as “Confidential-

        Attorneys’ Eyes Only” by any Non-Party Designating Entity under the

        Qualified Protective Order issued in the Underlying Litigation shall be

        treated as Highly Confidential Information – Attorneys’ Eyes Only for

        purposes of this Order and shall not be disclosed except in accordance with

        the Qualified Protective Order issued in the Underlying Litigation and as

        set forth in paragraph 12(c), below.

                   i. The Non-Party Designating Entities in the Underlying

                      Litigation have designated in good faith information as

                      “Confidential-Attorneys’ Eyes Only” information that is of

                      such commercially or competitively sensitive nature that

                      disclosure to persons others than those identified in the

                      relevant order could reasonably be expected to result in

                      injury.

c.     any information in any form designated or marked as “Highly Confidential”

        by any Non-Party Designating Entity under any protective order issued in

        the Love Action shall be treated as Highly Confidential – Attorneys’ Eyes

                                       7
             Only Material for purposes of this Order and shall not be disclosed except

             as set forth in paragraph 12(c) below, which is consistent with the

             protective order issued in the Love Action.

                  i. The Non-Party Designating Entities in the Love Action have

                    designated in good faith information as “Highly Confidential”

                    information which they reasonably believe to be so economically or

                    competitively sensitive that: (i) it is the subject of reasonable efforts

                    under the circumstances to maintain its secrecy; (ii) it is sufficiently

                    valuable and secret to afford a potential or actual advantage over

                    others; and (iii) its disclosure to existing or potential business

                    competitors, existing or potential contracting providers, medical

                    associations or societies, health care vendors servicing the managed

                    care industry, or any person regularly employed or engaged by such

                    entities would materially affect or threaten injury to the business,

                    commercial, or financial interests of such party or third party.

      4.     Any Highly Confidential information produced subject to this Order shall

bear the designation “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY –

SUBJECT TO PROTECTIVE ORDER.”

      5.     Highly Confidential Information – Outside Counsel Only. As used in

this order, “Highly Confidential Information – Outside Counsel Only” means:

             a.     information designated in the Underlying Litigation as “HIGHLY

                                            8
            CONFIDENTIAL - OUTSIDE COUNSEL ONLY - SUBJECT TO

            PROTECTIVE ORDER” by the producing party that contains

            Highly Confidential Information that the producing party reasonably

            and in good faith believes is of such a commercially or competitively

            sensitive nature that disclosure to persons other than those listed in

            paragraph 12(d) could reasonably be expected to result in injury;

     b.     any information in any form designated or marked as “Confidential-

            Outside Counsel Only” by any Non-Party Designating Entity under

            the Qualified Protective Order issued in the Underlying Litigation

            shall be treated as Highly Confidential Information – Outside

            Counsel Only for purposes of this Order and shall not be disclosed

            except in accordance with the Qualified Protective Order issued in

            the Underlying Litigation and as set forth in paragraph 12(d), below.

          i.       The Non-Party Designating Entities in the Underlying

                   Litigation have designated in good faith information as

                   “Confidential-Outside Counsel Only” information that is of

                   such commercially or competitively sensitive nature that

                   disclosure to persons others than those identified in the

                   relevant order could reasonably be expected to result in

                   injury.

6.   Any Highly Confidential Information – Outside Counsel Only produced

                                   9
subject to this Order shall bear the designation “HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY - SUBJECT TO PROTECTIVE ORDER.”

       7.     Nothing in this Order shall (1) require the production of information

produced in the Underlying Litigation or the Love Action that is prohibited from

disclosure by any protective order issued in those matters, including but not limited to

information from Non-Party Designating Entities; (2) supersede, diminish or waive any

protection applicable to information produced in the Underlying Litigation or the Love

Action that is subject to any protective order issued in those matters; or (3) constitute a

waiver by any party to this dispute of any objection or position as to the production or

introduction into evidence of information from the Underlying Litigation or the Love

Action in this matter.

       8.     Information or documents that are available to the public may not be

designated as Confidential Materials.

       9.     Form and Timing of Designation. The producing party may designate

documents as containing Confidential Material and therefore subject to protection under

this Order by marking or placing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

– SUBJECT TO PROTECTIVE ORDER,” or “HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY – SUBJECT TO PROTECTIVE ORDER” (hereinafter, “the

marking”) on the document and on all copies in a manner that will not interfere with the

legibility of the document. As used in this Order, “copies” includes electronic images,

                                            10
duplicates, extracts, summaries, or descriptions that contain the Confidential Material.

The marking will be applied prior to or at the time the documents are produced or

disclosed. Applying the marking to a document does not mean that the document has any

status or protection by statute or otherwise except to the extent and for the purposes of

this Order. Copies that are made of any designated documents must also bear the

marking, except that indices, electronic databases, or lists of documents that do not

contain substantial portions or images of the text of marked documents and do not

otherwise disclose the substance of the Confidential Material are not required to be

marked. By marking a designated document as confidential, the designating attorney or

party appearing pro se thereby certifies that the document contains Confidential Material

as defined in this Order.

       10.      Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Material will not constitute a waiver of

an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within 5 business days after discovery of the inadvertent

failure.     If a party designates a document as “Confidential” information, “Highly

Confidential-Attorneys’ Eyes Only” information, or “Highly Confidential-Outside

Counsel Only” information after it was initially produced, the receiving party, on

notification of the designation, must make a reasonable effort to assure that the document

is treated in accordance with the provisions of this Order. No party shall be found to

have violated this Order for failing to maintain the confidentiality of material during a

                                           11
time when that material has not been designated Confidential Material, even where the

failure to so designate was inadvertent and where the material is subsequently designated

“Confidential” information, “Highly Confidential-Attorneys’ Eyes Only” information, or

“Highly Confidential-Outside Counsel Only” information.

       11.    Depositions.    Unless all parties agree on the record at the time the

deposition testimony is taken, all deposition testimony taken in this case shall be treated

as “Confidential” information until the expiration of the following: No later than the

fourteenth day after the final transcript is delivered to any party or the witness, and in no

event later than 60 days after the testimony was given. Within this time period, a party

may serve a Notice of Designation to all parties of record as to specific portions of the

transcript that are designated “Confidential” information, “Highly Confidential-

Attorneys’ Eyes Only” information, or “Highly Confidential-Outside Counsel Only”

information and thereafter only those portions identified in the Notice of Designation

shall be protected by the terms of this Order. The failure to serve a timely Notice of

Designation shall waive any designation of testimony taken in that deposition as

Confidential Material, unless otherwise ordered by the Court.

       12.    Protection of Confidential Materials.

              a.     General Protections. Designated Confidential Materials must be

                     used or disclosed solely for purposes of prosecuting or defending

                     this lawsuit, including any appeals.

              b.     Who May View Designated Confidential Materials. Except with

                                             12
      the prior written consent of the designating party or prior order of

      the court, designated Confidential Materials may only be disclosed

      to the following persons:

  i.        The parties to this litigation, including any employees, former

            employees, agents, and representatives of the parties engaged

            in assisting that party’s attorneys in the conduct of this

            Proceeding, to the extent reasonably necessary to enable the

            attorneys for that party or client to render professional

            services in the Proceeding. Confidential Materials will not be

            disclosed to a former employee until that employee has

            signed and delivered to counsel for the Party that is the

            former employer a statement in the form annexed hereto as

            Attachment A.

 ii.        Counsel for the parties and employees and agents of counsel;

iii.        Outside counsel for any party engaged in this litigation and

            the employees and personnel who work with such attorneys to

            whom it is necessary that the material be shown for purposes

            of this Proceeding;

iv.         The court and court personnel, including any special master

            appointed by the court, and members of the jury;

 v.         Court reporters, recorders, and videographers engaged for

                             13
        depositions;

 vi.    Any mediator appointed by the court or jointly selected by the

        parties;

vii.    Consultants and Experts after such Consultant or Expert has

        signed and delivered to the counsel by whom they were

        retained a statement in the form annexed hereto as

        Attachment B. A Consultant or Expert means an individual

        expert and/or consultant, including investigators, retained or

        employed to advise or assist counsel in prosecuting or

        defending claims between the Parties.

viii.   The author or recipient of the document (not including a

        person who received the document in the course of the

        litigation);

 ix.    A deponent who is the author, bona fide recipient, or is

        reasonably expected to possess knowledge of the information

        discussed in the document, but only in connection with the

        preparation for or during the course of a noticed deposition in

        this matter, and provided that the deponent has executed an

        appropriate agreement to be bound by this Order.                A

        deponent, by virtue of that status alone, shall not be entitled to

        access or view any Confidential Material that they cannot

                         14
               otherwise access or view under the other provisions of this

               Order. Witnesses shall not retain a copy of documents

               containing Confidential Material, except witnesses may

               receive a copy of all exhibits marked at their depositions in

               connection with review of the transcripts;

      x.       Independent providers of document reproduction, electronic

               discovery, or other litigation services retained or employed

               specifically in connection with this litigation;

     xi.       The Parties’ respective excess insurers and reinsurers, subject

               to the provisions of this Confidentiality Order; and

     xii.      Other persons only upon consent of the producing party and

               on such conditions as the parties may agree.

c.      Who May View Highly Confidential Information – Attorneys’

        Eyes Only.     Highly Confidential Information – Attorneys’ Eyes

        Only shall only be disclosed to those persons identified in

        paragraphs 12(b)(ii)-(viii), 12(b)(ix)-(x), and 12(b)(xii), above.

d.      Who May View Highly Confidential – Outside Counsel Only

        Information.      Highly Confidential – Outside Counsel Only

        Information shall only be disclosed to those persons identified in

        paragraphs 12(b)(iii)-(viii), 12(b)(ix)-(x), and 12(b)(xii), above.

e.      Control of Documents. The parties must take reasonable efforts to

                                15
                     prevent unauthorized or inadvertent disclosure of documents

                     designated as containing Confidential Material pursuant to the terms

                     of this Order. Counsel for the parties must maintain a record of

                     those persons required to execute Attachment A or B, who have

                     reviewed or been given access to the documents, along with the

                     originals of the forms signed by those persons acknowledging their

                     obligations under this Order.

       13.    Filing of Confidential Material. If a party seeks to file any document

containing Confidential Material subject to protection under this Order, that party must

take appropriate action to ensure that the document receives proper protection from

public disclosure, such as: (a) filing a redacted document with the consent of the party

who designated the document as confidential; or (b) seeking permission to file the

document under seal by filing a motion for leave to file under seal in accordance with D.

Kan. Rule 5.4.6. Nothing in this Order will be construed as a prior directive to allow any

document to be filed under seal. The mere designation of information as confidential

pursuant to this Order is insufficient to satisfy the court’s requirements for filing under

seal in light of the public’s qualified right of access to court dockets. The parties

understand that the requested documents may be filed under seal only with the

permission of the court after proper motion. If the motion is granted and the requesting

party permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents. Pro hac vice attorneys

                                            16
must obtain sealed documents from local counsel.

       14.    Challenges to a Confidential Material Designation. The designation of

any material or document as Confidential Material is subject to challenge by any party.

Before filing any motion or objection to a confidential designation, though, the objecting

party must meet and confer in good faith to resolve the objection informally without

judicial intervention. In conferring, the challenging party must explain the basis for its

belief that the confidentiality designation was not proper and must give the designating

party an opportunity to review the designated material, to reconsider the designation, and,

if no change in designation is offered, to explain the basis for the designation. The

designating party must respond to the challenge within five (5) business days. A party

that elects to challenge a confidentiality designation may file a motion that identifies the

challenged material and sets forth in detail the basis for the challenge; the parties are

strongly encouraged to consider arranging a telephone conference with the undersigned

magistrate judge before filing such a motion, but such a conference is not mandatory.

The burden of proving the necessity of a confidentiality designation remains with the

party asserting confidentiality. Until the court rules on the challenge, all parties must

continue to treat the materials as Confidential Material under the terms of this Order.

       15.    Action by the Court. Applications to the Court for an order relating to

materials or documents designated as Confidential Material shall be by motion. Nothing

in this Order or any action or agreement of a party under this Order limits the Court’s

power to make orders concerning the disclosure of documents produced in discovery or

                                            17
at trial.

        16.   Use of Confidential Material at Trial or Hearing. Nothing in this Order

will be construed to affect the use of any document, material, or information at any trial

or hearing. A party that intends to present or anticipates that another party may present

Confidential Material at a hearing or trial must bring that issue to the attention of the

court and the other parties without disclosing the Confidential Material. The court may

thereafter make such orders as are necessary to govern the use of such documents or

information at the hearing or trial.

        17.   Obligations on Conclusion of Litigation.

              a.      Order Remains in Effect. Unless otherwise agreed or ordered, all

                      provisions of this Order will remain in effect and continue to be

                      binding after conclusion of the litigation.

              b.      Destruction of Confidential Material. Within 60 days after this

                      litigation concludes by settlement, final judgment, or final order,

                      including all appeals, all documents designated as containing

                      Confidential Material, including copies as defined above, shall be

                      destroyed except as required by the parties’ standard record

                      destruction procedures, in which case the parties shall maintain all

                      Confidential Material in their standard storage facility and shall

                      destroy the documents in accordance with their standard record

                      destruction procedures, subject to any applicable litigation hold or

                                              18
                    any other document or information hold imposed by any government

                    body or court order.     The parties agree that the receiving party is

                    not required to locate, isolate and destroy emails (including

                    attachments to emails) that may include Confidential Material,

                    Confidential Material contained in deposition transcripts, or

                    Confidential Material contained in draft or final expert reports.

             c.     Retention of Work Product and One Set of Filed Documents.

                    Notwithstanding the above requirements to destroy documents,

                    counsel may retain (1) attorney work product, including an index

                    which refers or relates to designated Confidential Material, so long

                    as that work product does not duplicate verbatim substantial portions

                    of the text or images of designated documents, and (2) one complete

                    set of all documents filed with the Court including those filed under

                    seal.   Any retained Confidential Material will continue to be

                    confidential under this Order. An attorney may use his or her own

                    work product in subsequent litigation provided that its use does not

                    disclose or use Confidential Material.

      18.    Order Subject to Modification. This Order is subject to modification by

the court on its own motion or on motion of any party or any other person with standing

concerning the subject matter. The Order must not, however, be modified until the

parties have been given notice and an opportunity to be heard on the proposed

                                           19
modification.

         19.    Enforcement of Protective Order. Even after the final disposition of this

case, a party or any other person with standing concerning the subject matter may file a

motion to seek leave to reopen the case for the limited purpose of enforcing or modifying

the provisions of this Order.

         20.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating

discovery.      Nothing in this Order will be construed or presented as a judicial

determination that any document or material designated as Confidential Material by

counsel or the parties is entitled to protection under Fed. R. Civ. P. 26(c) or otherwise

until such time as the court may rule on a specific document or issue.

         21.    Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

         22.    Applicability to Parties Later Joined. If additional persons or entities

become parties to this lawsuit, they must not be given access to any Confidential Material

until they execute and file their written agreement to be bound by the provisions of this

Order.

         23.    Protections Extended to Third Party’s Confidential Material.          The

parties agree to extend the provisions of this Protective Order to Confidential Material

produced in this case by third parties, if timely requested by the third party.

                                              20
       24.    Confidential Material Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a discovery request, subpoena or an order

issued in other litigation that would compel disclosure of any material or document

designated in this action as Confidential Material, the receiving party must so notify the

designating party, in writing, immediately and in no event more than three business days

after receiving the subpoena or order. Such notification must include a copy of the

discovery request, subpoena or court order.

       The receiving party also must immediately inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order, and deliver a copy of this

Order promptly to the party in the other action that caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to

try to protect its Confidential Material in the court from which the discovery request,

subpoena or order issued. The designating party bears the burden and the expense of

seeking protection in that court of its Confidential Material, and nothing in these

provisions should be construed as authorizing or encouraging a receiving party in this

action to disobey a lawful directive from another court. The party subject to a discovery

request or subpoena shall not produce or disclose the requested Confidential Material

absent the written consent of the party or third party whose Confidential Material is

sought or if a court of competent jurisdiction orders the production. The obligations set

                                              21
forth in this paragraph remain in effect while the party has in its possession, custody, or

control Confidential Material designated by the other party to this case or a third party.

       25.    Disclosure of Confidential Material Covered by Attorney-Client

Privilege, Work Product, or Joint Defense Privilege or Protection.                  Whether

inadvertent or otherwise, the disclosure or production of any information or document

that is subject to an objection on the basis of attorney client privilege, work product

protection, or joint defense privilege or protection, including, but not limited to,

information or documents that may be considered Confidential Material under the

Protective Order, will not be deemed to waive a party’s claim to its privileged or

protected nature or estop that party or the privilege holder from designating the

information or document as attorney client privileged, subject to the work-product

doctrine, or as joint defense privileged or protected at a later date. Any party receiving

any such information or document must return it upon request to the producing party.

Upon receiving such a request as to specific information or documents, the receiving

party must return the information or documents to the producing party within 5 days,

regardless of whether the receiving party agrees with the claim of attorney-client

privilege, work product protection, and/or joint defense privilege or protection, and shall

expunge from any other document any portions which contain or reflect the contents of

the produced privileged or protected item. Disclosure of the information or document by

the other party prior to such later designation will not be deemed a violation of the

provisions of this Order. The party returning such item may then move the Court for an

                                             22
order compelling production of the material, but that said party shall not assert as a

ground for entering such an order the fact (or circumstance) of the production. Although

the provisions of this section constitute an order pursuant to Rule 502(d) and (e) of the

Federal Rules of Evidence, and will be construed in a manner consistent with the

maximum protection provided by said rule, nothing in this Order is intended or will be

construed to limit a party’s right to conduct a review of documents, including

electronically-stored information, for relevance, responsiveness, or segregation of

privileged or protected information before production.

      IT IS SO ORDERED.

      Dated March 9, 2020, in Kansas City, Kansas.

                                         s/ James P. O’Hara
                                         U.S. Magistrate Judge




                                           23
WE SO MOVE
and agree to abide by the
terms of this Order

s/Heidi Hudson Raschke_________
Steven J. Brodie, Esq. (admitted pro hac vice)
CARLTON FIELDS JORDEN BURT, P.A.
Miami Tower
100 SE 2nd Street, Suite 4200
Miami, Florida 33131-9101
Telephone: (305) 530-0050
Facsimile: (305) 530-0055
sbrodie@cfjblaw.com

Heidi Hudson Raschke, Esq. (admitted pro hac vice)
CARLTON FIELDS JORDEN BURT, P.A.
4221 W. Boy Scout Boulevard
Suite 1000
Tampa, Florida 33607
Telephone: (813) 223-7000
Facsimile: (813) 229-4133
hraschke@cfjblaw.com

John L. Mullen #22994
Christopher M. Harper #23273
FRANKE SCHULTZ & MULLEN, PC
8900 Ward Parkway
Kansas City, MO 64114
Telephone: (816) 421-7100
Facsimile: (816) 421-7915
jmullen@fsmlawfirm.com
charper@fsmlawfirm.com

Attorneys for Plaintiff Allied World
Specialty Insurance Company f/k/a
Darwin National Assurance
Company


WE SO MOVE
and agree to abide by the
terms of this Order

                                           24
/s/ Justine M. Casey
R. Randal Crispen
SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
501 W. Broadway, Ste. 1900
San Diego, CA 92101
Telephone: (619) 338-6627
rcrispen@sheppardmullin.com

Justine M. Casey
SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
650 Town Center Drive
Costa Mesa, CA 92626
Telephone: (714) 513-5100
jcasey@sheppardmullin.com

James D. Griffin
Brent N. Coverdale
SCHARNHORST AST KENNARD GRIFFIN, PC
1100 Walnut Street, Suite 1950
Kansas City, MO 4106-2197
Telephone: 816-268-9409
jgriffin@sakg.com
bcoverdale@sakg.com

Attorneys for Plaintiff
Bedivere Insurance Company
f/d/b/a OneBeacon Insurance
Company



WE SO MOVE
and agree to abide by the
terms of this Order
s/Kevin D. Tessier
Barry L. Pickens #15822
Douglas M. Weems #14771
SPENCER FANE LLP
1000 Walnut Street, Suite 1400
Kansas City, MO 64106
bpickens@spencerfane.com

                                 25
dweems@spencerfane.com
T: (816) 474-8100
F: (816) 474-3216

Dan J. Hofmeister (admitted pro hac vice)
Kevin D. Tessier (admitted pro hac vice)
Caitlin O. Young (admitted pro hac vice)
REED SMITH LLP
10 South Wacker Drive, 40th Floor
Chicago, IL 60606
dhofmeister@reedsmith.com
ktessier@reedsmith.com
coyoung@reedsmith.com
T: (312) 207-1000
F: (312) 207-6400

Attorneys for Defendant Blue
Cross and Blue Shield of Kansas,
Inc.



WE SO MOVE
and agree to abide by the
terms of this Order


s/Anne Salomon
Thomas P. Schult (D. Kan # 70463)
Jennifer B. Wieland (KS Bar #22444)
BERKOWITZ OLIVER LLP
2600 Grand Boulevard, Suite 1200
Kansas City, Missouri 64108
Telephone: (816) 561-7007
Facsimile: (816) 561-1888
tschult@berkowitzoliver.com
jwieland@berkowitzoliver.com


Daniel E. Laytin, P.C. (IL #6257119)
(admitted pro hac vice)
Sarah J. Donnell (IL #6282770)

                                            26
(admitted pro hac vice)
Anne Salomon (IL #6305034)
(admitted pro hac vice)
KIRKLAND & ELLIS LLP
300 North LaSalle
Chicago, Illinois 60654
Telephone: (312) 862-2000
Facsimile: (3120 862-2200
Daniel.laytin@kirkland.com
Sarah.donnell@kirkland.com
Anne.salomon@kirkland.com

Counsel for Defendant
Blue Cross Blue Shield Association




                                     27
                                   ATTACHMENT A

             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order

dated _______________ in the case captioned, _________________________________,

and attached hereto, understands the terms thereof, and agrees to be bound by its terms.

The undersigned submits to the jurisdiction of the United States District Court for the

District of Kansas in matters relating to this Protective Order and understands that the

terms of the Protective Order obligate him/her to use materials designated as Confidential

Material in accordance with the order solely for the purposes of the above-captioned

action, and not to disclose any such Confidential Material to any other person, firm, or

concern, except in accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                       ______________________________________

Job Title:                  ______________________________________

Employer:                   ______________________________________

Business Address:           ______________________________________

                            ______________________________________

Date: _____________         ______________________________________
                                       ATTACHMENT B

              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

           UNDERTAKING OF CONSULTANT OR EXPERT ___________________


           I, [insert person's name], state the following under penalties of perjury as

provided by law:

           I have been retained by _____________ in connection with this case. I will be

receiving Confidential Material that is covered by the AGREED CONFIDENTIALITY

ORDER (the “Order”) dated _________. I have read the Order and understand that the

Confidential Material is provided pursuant to the terms and conditions therein.

           I agree to be bound by the Order. I agree to use the Confidential Material solely for

purposes of this case. I understand that neither the Confidential Material nor any notes

concerning that information may be disclosed to anyone that is not bound by the Order. I agree

to return the Confidential Material and any notes concerning that information to the attorney for

______________________ or to destroy the information and any notes at that attorney’s

request.

           I will not use any Confidential Material or any information or knowledge derived from

Confidential Information for any purpose unrelated to this Litigation, including, but not limited

to, assisting any entity in any way in connection with any commercial or business endeavor,

relationship or negotiation with any of the Defendants at any time or in connection with

assisting any person or entity that seeks to compete with any Defendant in any market.
        I have not been determined by a court or other competent tribunal to have violated the

terms of a protective order in any other litigation.

        I submit to the jurisdiction of the Court that issued the Order for purposes of enforcing

that Order. I hereby release any objections I might have to that Court’s jurisdiction over me or

to the propriety of venue in that Court.

                                                       [signature]

                                                       __________________________

Subscribed and sworn to

before me this day

of_______________ 20____.

Notary Public
